Name: Commission Regulation (EC) No 873/98 of 24 April 1998 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  trade policy;  agricultural activity;  cooperation policy
 Date Published: nan

 EN Official Journal of the European Communities25. 4. 98 L 124/3 COMMISSION REGULATION (EC) No 873/98 of 24 April 1998 amending the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat (1), as last amended by Regu- lation (EC) No 2916/95 (2), and in particular Article 8 (3) thereof, Whereas the export refunds on poultrymeat were fixed by Commission Regulation (EC) No 835/98 (3); Whereas it follows from applying the criteria referred to in Article 8 of Regulation (EEC) No 2777/75 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2777/75, exported in the natural state, as fixed in the Annex to Regulation (EC) No 835/98 are hereby altered as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 27 April 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 77. (2) OJ L 305, 19. 12. 1995, p. 49. (3) OJ L 119, 22. 4. 1998, p. 10. EN Official Journal of the European Communities 25. 4. 98L 124/4 Product code Destinationof refund (1) Amount of refund ECU/100 units ANNEX to the Commission Regulation of 24 April 1998 amending the export refunds on poultrymeat 0105 11 11 9000 01 1,40 0105 11 19 9000 01 1,40 0105 11 91 9000 01 1,40 0105 11 99 9000 01 1,40 ECU/100 kg 0207 12 10 9900 02 28,00 0207 12 90 9190 02 28,00 (1) The destinations are as follows: 01 All destinations except the United States of America, 02 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon and Iran. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.